07/27/2020



          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0129



                                        DA 20-0129
                                                                      FILED
SHANE PHILLIP NICKERSON,                                               1UL 27 2020
                                                                            Greenwood
                                                                     BowenSupreme Court
            Petitioner and Appellant,                              Clerk of of Montana
                                                                      state


     v.                                                           ORDER

STATE OF MONTANA,

            Respondent and Appellee.


      Appellant has filed a motion for an extension of time to file a response to
Appellee's motion to dismiss in the referenced matter.
      IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
Septernber 1, 2020, within which to file his response to the motion to dismiss.
      No further extensions will be granted.
                        t.1-N
      DATED this /- day of July, 2020.
                                                For the Court,




                                                              Chief Justice